DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/20 has been entered.

Response to Arguments
Applicant's arguments filed 11/04/20 have been fully considered but they are not persuasive. 
On page 7 regarding 112b rejections Applicant argues amendments overcome all rejections. Regarding the term “orthogonal”, Applicant argues this term is “definite and understood in a multitude of fields touching on the arrangement of physical structures, such as channels, and is understood in the art of vascular networks”. 
The Examiner respectfully notes there was no outstanding rejection regarding the term “orthogonal” and thus arguments are not persuasive. The Examiner notes that 
On page 8 regarding 102 rejections, Applicant argues amended claim 1 requires a second orthogonal bifurcation which defines two grandchild channels, each of the grandchild channels being orthogonal to the corresponding child channels. In contrast, Applicant argues Pryor discloses a bifurcation angle between a parent and daughter vessel is only about 45 degrees ([0045]). Applicant emphasizes the fact that Pryor discloses angles of 90 degrees when in use with a trifurcation ([0046]). Applicant argues the difference between a bifurcation and trifurcation is clear, and thus the claim is not anticipated by Pryor.
The Examiner respectfully notes that the specific angle of bifurcation does not appear to contribute over the prior art, since it appears to be a simple variable that can be optimized by the person of ordinary skill. See the rejection below. 
On page 9 regarding 103 rejections Applicant argues claim 7 rises and falls with the arguments above. 

Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 is objected to for referring to “grand child channel” when claim 1, from which this depends, has indicated that these are “grand-child channels”.  Appropriate correction is required.


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “distribution fractal channel network”, .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-7, 10-13, 15, 28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 is rejected for having new matter, for claiming the inlet of the cell scaffold comprises “an inflow of medium”. The originally filed specification does not have support for the scaffold’s inlet comprising an “inflow of medium”. 
Remaining claims are indefinite for depending on an indefinite claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3-7, 10-13, 15, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 is indefinite for claiming the inlet comprises “an inflow of medium”. It is unclear whether this is attempting to claim that the inlet receives an inflow of some sort of medium, whether the inlet comprises an inflow section, that inflow section receiving an inflow of medium, the inflow being capable of receiving inflow of some sort of medium, or some other explanation. It is unclear to the Examiner at the moment how an inlet of a cell scaffold comprises “an inflow of medium”, that medium being a part of the cell scaffold.  
Further, the claim is indefinite for claiming the parent channel has a first end “in communication with the inflow of medium from the inlet”, when this does nothing to channel has an end portion “in communication with the inflow of medium from the inlet”, since the flow of medium isn’t clearly claimed as being a physical structure/part of the claimed cell scaffold.
Further, the claim is unclear for claiming the bifurcation divides “the inflow” into a first child flow and a second child flow.  The this appears to indicate that the “inflow” is not a physical structure (i.e. the inlet does not “comprise an inflow of medium”), but rather is a flow of fluid through the claimed scaffold, but this directly contradicts the earlier part of the claim.
The claim is further unclear for claiming the parent channel…is connected to a first bifurcation…which divides flow into a first and second flow “of” a first and second child channel. However, it is unclear whether the child channels are a part of the bifurcation or not. The presence of the bifurcation already indicates the presence of two smaller channels, but the wording of the claim is confusing, as it is unclear whether there is a bifurcation and two child channels, or whether the bifurcation comprises/leads into two child channels, or another explanation. 
Further, the claim is unclear for claiming the child channels each have a first end portion in communication with “a corresponding end portion of the first orthogonal bifurcation” and a second end in communication with “a corresponding second orthogonal bifurcation”, when it is unclear how these relate, if at all, to the previously claimed “first end portion” and “second end portion” of the first orthogonal bifurcation. 

Further, the claim refers to “a respective child flow” but it is un clear how (if at all) this relates to the previously claimed “first child flow” and “second child flow”.  
Further, the claim states “…the corresponding second orthogonal bifurcation dividing a respective child flow into a first grand-child flow of a first grand-child channel in communication with and a second grand-child flow of a second grand-child channel in communication with…” but this is unclear. It appears to be a run-on sentence or have missing/incorrect words, which makes the meaning of the phrase unclear. It is accordingly unclear what is in communication with the first grand-child flow of a first grand-child channel. 
Further, the claim is unclear for referring to “the corresponding child channel” when it is unclear which of the previously claimed “child channels” (if any) are being referred to herein. 
Similarly, reference to “a corresponding end portion of the second orthogonal bifurcation”, but it is unclear how this relates, if at all, to the previously claimed “third end portion” of the second orthogonal bifurcation. It is unclear how many “end portions” the second bifurcation actually has. 
Further, the claim references each grand-child channel having a first end in communication with a corresponding end portion of the second orthogonal bifurcation and “a second end portion” but it is unclear what this “second end portion” belongs to.  
Claims 4-5 are indefinite for claiming the child channel has a diameter increased or decreased by “a first predetermined factor” relative to the diameter of another channel when it is unclear whether or not this “factor” is a mathematical term (as dependent claims might indicate, or whether this might simply be some “factor” or ingredient that contributes to the diameter.
Claim 6 is indefinite for referencing an ith child channel, when iti s unclear how this works into the channels of claim 1 (and how, if at all, this relates to any grand-child channels of claim 1). It is unclear whether or not an  ith child channel is actually supposed to reference a grand-child channel or not, and how this plays into the fact that there is no further channel past the grand-child channel according to claim 1.
Claim 10 is indefinite for referring to “a respective channel” when it is unclear which of the many channels claimed in claim 1 this might refer to. 
Claim 11 is indefinite for referring to “each respective bifurcation” when it is unclear which of the previously claimed bifurcations this might refer to (the first orthogonal bifurcation, the second orthogonal bifurcation, or whether this is a newly claimed bifurcation). 
Claim 12 is indefinite for referring to “each respective channel” and “its corresponding bifurcation”. It is unclear how, if at all, these relate to the previously claimed channels and bifurcations of claim 1.  
Claim 13 is unclear, for claiming the connection has “a surface of a channel in a fractal channel network flush with a coplanar surface of each respective channel of the channel network”. It is completely unclear how this is relating to the claimed “cell scaffold” with its “distribution fractal channel network” and plurality of channels (parent, 
Remaining claims are indefinite for depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-6, 10-13, 15, and 28 is/are rejected under 35 U.S.C. 103 as being unpatented over Pryor et al. (US 20100234678 A1), hereinafter known as Pryor.
Regarding claim 1 Pryor discloses a cell scaffold device (abstract) a distribution fractal channel network (Figure 4),
each fractal channel network comprising:
an inlet comprising an inflow of medium (66; as is best understood, the “inflow” is not a part of the positively claimed cell scaffold device but rather an intention of a medium to flow therethrough);
a parent channel (Figure 4 item 70, referring only to the straight section of item 70) having a first end portion in communication with the inflow of medium from the inlet and a second end portion in communication with a first end portion of a first bifurcation (Figure 4; [0046] 45 degree bifurcations) dividing the inflow into a first child flow of a first child channel in communication with a second end portion of the first bifurcation (Figure 4  and a second child flow of a second child channel in communication with a third end portion of the first bifurcation (Figure 4 item 72, right),
each child channel having a first end portion in communication with a corresponding end portion of the first bifurcation (Figure 4) and a second end portion in communication with a corresponding second bifurcation (Figure 4) the corresponding second bifurcation dividing a respective child flow into a first grand-child flow of a first grand-child channel (Figure 4 item 74, left) in communication with a second grand-child flow of a second grand-child channel (Figure 4 item 74, right) in communication with a third end of the second bifurcation, and 
each grand-child channel having a first end portion in communication with a corresponding end portion of the second bifurcation and a second end portion (Figure 4), that defines an outlet such that the second end portion of the grand-child channel is open-ended (the Examiner notes that the end portion of the grand-child channel can be traced throughout the network of Figure 4 straight to the central drainage vein 68, which is the open-ended end portion of the grand-child channel. Alternatively, see [0010] which indicates that the scaffold includes one input, one output, and at least two intermediate channels connecting the two. Since Figure 4 illustrates at least four bifurcations between the inlet/outlet, the scope of Pryor appears to cover at least between one bifurcation and four bifurcations, between the inlet and outlet), 

However, regarding claim 1 it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the scaffold of Pryor by having the bifurcation angles be orthogonal since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.  In this case, Pryor discloses the bifurcations/trifurcations can be optimized as long as the capillary channel density is adequate to allow the appropriate diffusion of oxygen and nutrients (Pryor [0043]).  The Examiner notes Pryor also discusses that the bifurcation angle can be specifically adjusted based on the diameter of the vessels, which is well-described in literature (Pryor [0045]). 
Regarding claim 3 Pryor discloses the scaffold device of claim 1 substantially as is claimed,
wherein Pryor further discloses the fractal channel network is formed from a non-resorbable material, biodegradable material, resorbable material, or a combination thereof ([0099]).
Regarding claim 4 Pryor discloses the scaffold device of claim 1 substantially as is claimed,
wherein Pryor further discloses a diameter of each grand child channel is predetermined, and each child channel has a diameter increased by a first predetermined factor relative to the diameter of each grand child channel (this the claimed structure from Pryor, since all the structural limitations of the claim appear to be met ([0010], [0040] Murray’s law is used to determine the differences in diameter).  See MPEP § 2113.)
Regarding claim 5 Pryor discloses the scaffold device of claim 1 substantially as is claimed,
wherein Pryor further discloses a diameter of the parent channel is predetermined, and each child channel in communication with the parent channel has a diameter reduced by a first predetermined factor relative to the diameter of the parent channel (this appears to be claimed as a product by process (e.g. starting with a diameter of an inlet as opposed to a smallest channel) to determine the size of the channels. Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or the claimed structure from Pryor, since all the structural limitations of the claim appear to be met ([0010], [0040] Murray’s law is used to determine the differences in diameter).  See MPEP § 2113.)
Regarding claim 6 Pryor discloses the scaffold device of claim 5 substantially as is claimed,
wherein Pryor further discloses the first predetermined factor is defined by Murray’s Law ([0010], [0037]).
Regarding claim 10 Pryor discloses the scaffold device of claim 1 substantially as is claimed,
wherein Pryor further discloses a ratio of a diameter to a length of a respective channel of the distribution fractal channel network is fixed along the length of the respective channel (Pryor claim 71 indicates that the length and width of the channels of the network are formed in accordance with Murray’s law. Since the variation occurs based on the same physical law, the variation between the widths of all the channels, and the lengths of all the channels, will be consistently varied through each generation of the channel network).
Regarding claim 11 Pryor discloses the scaffold device of claim 1 substantially as is claimed,
wherein Pryor further discloses wherein each respective bifurcations are capable of exhibiting laminar flow therein (The Examiner notes that laminar flow capable of exhibiting laminar flow within the claimed device as claimed.).
Regarding claim 12 Pryor discloses the scaffold device of claim 1 substantially as is claimed,
wherein Pryor further discloses a connection between each respective channel and its corresponding bifurcation is a linear ramp, smooth concave ramp, smooth convex ramp, step, plurality of steps, or a reducer (Figure 1 shows the bifurcation being a step).
Regarding claim 13 Pryor discloses the scaffold device of claim 12 substantially as is claimed,
wherein Pryor further discloses the connection is configured to have a surface of a channel in a channel network flush with a coplanar surface of each channel of the respective channel network (Figure 1).
Regarding claim 15 Pryor discloses the scaffold device of claim 1 substantially as is claimed,
wherein Pryor further discloses the inlet is a portion of master inlet (Figure 3 item 78; the inlet 66 is a part of the master inlet 68 [0054]).
Regarding claim 28 Pryor discloses the scaffold device of claim 1 substantially as is claimed,


Claim 7  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pryor as is applied above in view of Vacanti (US 6455311 B1).
Regarding claim 7 Pryor discloses the scaffold device of claim 1 substantially as is claimed,
but is silent with regards to the predetermined factor being a constant.
However, regarding claim 7 Vacanti teaches that tissue scaffolds are known to be manufactured wherein a predetermined factor which determines the diameter of successive generational channels of a fractal is a constant less than or equal to 1 (Column 4 lines 55-59). Pryor and Vacanti are involved in the same field of endeavor, namely tissue scaffolding. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the device of Pryor and have the predetermined factor be a constant such as is taught by Vacanti since it has been held that where the general conditions of a claim are disclosed in the prior art (e.g. the channels have reduced diameters with each successive generation), discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603.  The examiner can normally be reached on M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        02/25/21